DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16, have been considered but are moot in view of new ground(s) of rejection. Regarding claims 18-19, 21-23 and 25-26, applicant alleges that the final rejection was improper and should be withdrawn, however applicant has amended and altered the scope of independent claim 18, which claims 19, 21-23 and 25 are depended upon, therefore, applicant’s argument regarding the finality of the final rejection is now moot. Additionally, applicant alleges that the motivation to combine Narang with Saran is improper, citing that it is not clear that Narang suffers from a lack of accurate depth images or depth measurement. In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is well-known to a person of ordinary skill in the art that a 3D sensor, specifically designed and use to measure depth data, yields an accurate depth measurement when compared to a two cameras set up like the camera device 12 of Narang. Therefore, it would have been obvious to one having an ordinary skill in the art to incorporate 3D sensor within said camera device in order to obtain an accurate depth measurement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 18-19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Saran (US Patent No. 10,368,057).
Regarding claims 1-14 and 16, Narang teaches a method for setting a focus of a film camera including the steps of:
obtaining distance information from a measuring device arranged in the region of the film camera; 
setting the focus of the film camera using the obtained distance information;
the measuring device producing a real image by a camera of the measuring device an producing a depth image of the measuring device (para. 67);
producing a real image which is augmented with depth information by using the real image of the of the camera and the depth image via a computing unit (para. 75);
calculating the real image which is augmented with (para. 90);
wherein the real image of the measuring device has a large depth of field, which covers the entire range to be expected for the recording (para. 75, ll. 8-12) [claim 2];
wherein the real image of the measuring device is displayed on a display device, in which the distance information is optionally imposed (para. 75, ll. 6-7) [claims 3-4];
wherein the real image of the measuring device and the image of the film camera is displayed in a switchable manner or superimposed with perspective accuracy (para. 70, ll. 8-11) [claim 5];
wherein the distance information is related to the focus setting of the film camera [claim 6];
wherein the distance from each pixel or from contiguous image areas to a focal plane is superimposed in color, or represented by patterns, as an overlay (para. 86) [claim 7];
wherein object are tracked in the image of the film camera (para. 72) [claim 8];
wherein the object tracking is performed on the real image of the measuring device and the result are transferred to the image of the film camera (para. 82) [claim 9];
wherein the image transformation is carried out by image recognition and feature detection algorithms with translation, rotation, distortion correction and scaling of the views (para. 62) [claim 10];
wherein the image transformation is carried out by presetting geometrical and optical parameters of the film camera and the measuring device and arranging them relative to one another (para. 59) [claim 11];
wherein the image transformation is carried out by manually nesting a display of the image of the film camera and the real image or the depth image of the measuring device on a display device (para. 91) [claim 12];
wherein, on the basis of depth information, contiguous areas of the real image are combined to form element of groups which are transferred to the image of the film camera and the groups can each be selected separately (para. 90) [claim 13];
wherein individual elements are selectable (para. 90) [claim 14];
wherein individual elements or groups are tracked (para. 90) [claim 16].
Narang does not specifically teach the measuring device includes a 3D sensor.
Saran teaches a measuring device comprises a 3D sensor (col. 10, ll. 35-43).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a 3D sensor as taught by Saran within said measuring device in order to obtain accurate depth images.
Regarding claims 18-19, 21-23 and 25, Narang teaches a device for adjusting a focus of a film camera, the device comprising: 
a measuring device (12) arranged in a region of the film camera, the measuring device configured and arranged to obtain distance information and to adjust the focus of the film camera where the obtained distance information and the focus setting of the camera are not related, and
wherein the measuring device includes real image cameras arranged on a common carrier (30), a computing unit configured and arranged to calculate and produce a real image which is augmented with depth information by using the real image of the camera and a depth image (para. 75), and a video overlay unit configured and arranged to calculate the real image of the measuring device into an image of the film camera (para. 90);
wherein the common carrier (30) is attached to the film camera (22) (Fig. 7) [claim 19];
a first display device (90) configured and arranged to display the real image of the measurement device in which distance information is superimposed (para. 75) [claim 21];
a further display device (24) configured to display the image of the film camera in which the distance information is superimposed (para. 90) [claim 22];
a video overlay unit configured and arranged to calculate the real image of the measuring device into the image of the film camera (para. 90) [claim 23];
an operating element (26) configured and arranged for setting the focus, the operation element has at least one stop associated with one distance of a group of picture elements (para. 95) [claim 25].
Narang does not specifically teach the measuring device includes a 3D sensor.
Saran teaches a measuring device comprises a 3D sensor (col. 10, ll. 35-43).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a 3D sensor as taught by Saran within said measuring device in order to obtain accurate depth images.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Saran, and further in view of Waitz (WO2012/126868 and its English Machine Translation).
Regarding claim 17, Narang, as modified by Saran, teaches all the claimed limitations except for the image data and the depth data of the film camera are linked with a time code signal and stored together. Waitz teaches a method for setting a focus of a film camera comprises the image data and the depth data of the film camera are linked with a time code signal and stored together (pg. 6, last paragraph). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a step of storing the image data and the depth data together in a storage in order to facilitate a change of focus area within a field of view.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view Saran, and further in view of Thumpudi (US Pub. No. 2018/0176439).
Regarding claim 20, Narang, as modified by Saran, teaches all the claimed limitations except for the real image camera of the measuring device includes an image sensor with High Dynamic Range Image function (HDR), however image sensor with HRD Image function is well-known in the art as evidenced Thumpudi (para. 16). Therefore, it would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image sensor with HDR image function within the measuring device to enhance the quality of the real image.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view Saran, and further in view of Weiss (US Patent No. 2,746,368).
Regarding claim 24, Narang, as modified by Saran, teaches all the claimed limitations except for the measuring device is arranged on a lens hood of the film camera. Weiss teaches a measuring device is arranged on the lens hood of the film camera (col. 1, ll. 29-31). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to mount the measuring device onto a lens hood of the film camera in order to obtain an accurate depth image for the film camera.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852